Exhibit 10.6

 

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of October 5, 2004,
is entered into by and among enherent Corp., a Delaware corporation (the
“Company”), and Douglas A. Catalano (“Holder”).

 

WITNESSETH

 

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has authorized the grant of restricted shares to Holder;

 

WHEREAS, such authorization of the grant provides that the terms of such grant
shall be set forth in a restricted stock agreement by and among the Company and
Holder; and

 

WHEREAS, the parties hereto now desire to enter into this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto agree as follows:

 

1. Grant of Restricted Stock. Concurrently with the execution and delivery
hereof, the Company has issued to Holder 700,000 shares of the Company’s common
stock, par value $0.001 per share (“Common Stock”). The Company and Holder have
determined that it would be in their best interests to impose certain rights and
obligations upon the Company, Holder and his legal representatives, as the case
may be, with respect to such 700,000 shares of Common Stock (as adjusted for
stock splits, dividends and the like, the “Shares”).

 

2. Restriction Period. During the period (the “Restriction Period”) commencing
as of the date of this Agreement and ending on April 1, 2007, the Shares shall
be subject to the restrictions described in Section 3 of this Agreement (the
“Restrictions”). The Shares subject to the Restrictions at any given time are
called the “Restricted Shares.”

 

3. Restrictions. The Restricted Shares shall be represented by one or more stock
certificates registered in the name of Holder. Holder shall have the right to
receive dividends on the Restricted Shares, to vote the Restricted Shares and to
enjoy all other stockholder rights with respect thereto, except that (i) Holder
shall not be entitled to possession of the stock certificate representing the
Restricted Shares, (ii) the Company shall retain custody of the stock
certificate(s) representing the Restricted Shares, (iii) Holder may not sell,
assign, pledge, exchange, transfer, encumber, charge, otherwise dispose of the
Restricted Shares, or any of them, or any interest therein or thereto, and (iv)
the Restricted Shares are subject to potential forfeiture as provided in Section
4 of this Agreement.

 

4. Forfeiture. Any Restricted Shares (and all voting and other rights associated
with such Restricted Shares) shall be forever forfeited (to the extent that the
Restrictions with respect to such Restricted Shares have not previously lapsed)
in the event (i) such Restricted Shares are transferred by operation of law to
any Person other than the Company for any reason (including without limitation
the bankruptcy of Holder or seizure and sale by legal process), or (ii) Holder’s
employment with the Company is terminated prior to the end of the Restriction



--------------------------------------------------------------------------------

Period for any reason other than as described in Section 9(a) and (b) of this
Agreement. The Company shall not be obligated to pay Holder any amount for the
forfeiture of any Restricted Shares. Holder shall be entitled to retain all
Shares to which the Restrictions have ceased to apply.

 

5. Lapse of Restrictions. Subject to Sections 4 and 9 of this Agreement,
Restricted Shares shall become “vested”, and the Restriction Period with regard
thereto shall lapse, as follows:

 

(i) 50,000 Restricted Shares shall become fully vested as of the date of this
Agreement;

 

(ii) an additional 166,667 Restricted Shares shall become fully vested on
February 10, 2005;

 

(iii) an additional 50,000 Restricted Shares shall become fully vested on April
1, 2005;

 

(iv) an additional 166,667 Restricted Shares shall become fully vested on
February 10, 2006;

 

(v) an additional 50,000 Restricted Shares shall become fully vested on April 1,
2006;

 

(vi) an additional 166,666 Restricted Shares shall become fully vested on
February 10, 2007; and

 

(vii) the remaining 50,000 Restricted Shares shall become fully vested on April
1, 2007.

 

6. Restrictions on Corresponding Securities and Assets. Any other securities or
assets (other than ordinary cash dividends) that are received by Holder in
respect of any of the Restricted Shares shall be subject to the Restrictions to
the same extent and for so long as such Restricted Shares to which such
securities or other assets are attributable remain subject to the Restrictions.

 

7. Delivery of Certificates Upon Lapse of Restrictions. Promptly following the
lapse of the Restrictions as to any of the Shares, the Company will deliver the
stock certificate or certificates representing such Shares with respect to which
the Restrictions have lapsed to Holder or his legal representative.

 

8. No Transfer or Assignment. Except for the rights granted to the Holder in
Section 12 of this Agreement, no right or benefit under this Agreement shall be
subject to anticipation, alienation, sale, assignment, hypothecation, pledge,
exchange, transfer, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, hypothecate, pledge, exchange, transfer, encumber or
charge the same shall be void. If the Holder or any beneficiary under this
Agreement should become bankrupt or attempt to anticipate, alienate, sell,
assign, hypothecate, pledge, exchange, transfer, encumber or charge any right or
benefit under this Agreement, then such right or benefit, in the sole discretion
of the Company, shall cease and terminate, and in such event, the Company, in
its sole discretion may hold or apply the same or any part thereof for the
benefit of the Holder or his or her beneficiary, spouse, children or other
dependents, or any of them, in such manner and in such proportion as the Company
may deem proper.

 

2



--------------------------------------------------------------------------------

9. Acceleration of Vesting.

 

(a) If the Company completes a Change of Control Transaction (as defined in
Section 21), all Restricted Shares shall become fully vested concurrently with
the consummation of the Change of Control Transaction;

 

(b) In the event of the death or permanent disability of Holder, all Restricted
Shares shall become fully vested immediately thereafter; and

 

(c) In the event of the retirement of Holder approved by the Company or the
partial disability of Holder, all Restricted Shares shall vest upon the earlier
of (i) ninety (90) days following such approved retirement or partial disability
or (ii) the vesting schedule as set forth in Section 5.

 

10. Legends of Certificates. The reverse side of each certificate reflecting
ownership of the Restricted Shares subject to the Restrictions under Section 3
shall bear the following legends:

 

THE SALE, ASSIGNMENT, PLEDGE, ENCUMBRANCE OR OTHER DISPOSITION (EACH A
“TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
ARE RESTRICTED BY THE TERMS OF A RESTRICTED STOCK AGREEMENT DATED AS OF OCTOBER
15, 2004, WITH THE COMPANY (THE “RESTRICTED STOCK AGREEMENT”), COPIES OF WHICH
ARE AVAILABLE AT THE COMPANY’S PRINCIPAL OFFICE FOR INSPECTION. THE COMPANY WILL
NOT REGISTER THE TRANSFER OF SUCH SECURITIES ON THE BOOKS OF THE COMPANY UNLESS
AND UNTIL THE TRANSFER HAS BEEN MADE IN COMPLIANCE WITH THE TERMS OF THE
RESTRICTED STOCK AGREEMENT.

 

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND THUS MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF, UNLESS THEY ARE REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNLESS AN EXEMPTION FROM SUCH
REGISTRATION IS AVAILABLE AND AN OPINION IN FORM AND SUBSTANCE AND FROM COUNSEL
SATISFACTORY TO THE COMPANY HAS BEEN RECEIVED BY THE COMPANY.

 

11. Notices. Any notice required or permitted under this Agreement shall be in
writing and shall be deemed to be delivered (i) upon physical delivery (if hand
delivered); (ii) three business days after deposit in the United States mail (if
mailed), postage prepaid, certified

 

3



--------------------------------------------------------------------------------

or registered mail, return receipt requested, addressed as set forth below or
(iii) the day such notice is sent via facsimile as set forth below:

 

The Company:    enherent Corp.      80 Lamberton Road      Windsor, Connecticut
06095      Attention: Corporate Secretary      Fax: (860) 687-2210 Holder:   
Douglas A. Catalano      79 Hidden Valley Road      Marshfield, MA 02050

 

Notice given in any other manner shall be effective when received. The address
for notice may be changed by notice given in accordance with this provision. If
notice is required to be delivered to any party to this Agreement, a copy of
such notice shall be delivered to all other parties to this Agreement.

 

12. Registration Rights. In the event the merger (the “Dynax Merger”) of Dynax
Solutions, Inc. with and into the Company is consummated, the Company shall
include all of the Shares in the shelf registration statement that the Company
is obligated to register with the Securities and Exchange Commission under the
Preferred Stock Conversion Agreement entered into by and among the Company and
the holders of preferred stock identified therein (“Conversion Agreement”),
provided that, the Holder agrees to be bound by the same obligations to which
such preferred stockholders are subject to under the Conversion Agreement.

 

13. Power of Attorney. The General Counsel of the Company, from time to time, is
hereby appointed the attorney-in-fact, with full power of substitution of Holder
for the sole purpose of carrying out the provisions of this Agreement and taking
any action and executing any instrument which such attorney-in fact may deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in fact is irrevocable and coupled with an interest. The General
Counsel of the Company, as attorney-in-fact for the Holder may, in the name of
Holder, make and execute all conveyances, assignments and transfers of the
Restricted Shares, and Holder hereby ratifies and confirms all that the General
Counsel of the Company, as said attorney-in-fact, shall do so by virtue hereof,
provided that the foregoing shall be solely for the purpose of carrying out the
provisions of this Agreement. Nevertheless, Holder shall, if so requested by the
Company, execute and deliver to the Company all such instruments as may, in the
reasonable judgment of the Company, be advisable for the purposes hereof.

 

14. Waiver. No waiver of any provision of this Agreement shall constitute a
waiver of any other provision of this Agreement, nor shall such waiver
constitute a waiver of any subsequent breach of such provision.

 

15. Binding Effect. This Agreement shall be binding upon and shall inure to the
benefit of Holder and his heirs, executors, administrators and legal
representatives and upon the Company and its successors and assigns.

 

16. Governing Law; Venue. The validity, construction, and enforcement of this
Agreement shall be governed by the laws of the State of Connecticut, without
regard for any

 

4



--------------------------------------------------------------------------------

principles of conflict of laws. Any dispute arising out of or relating to this
Agreement may be brought in a court of competent jurisdiction located in
Connecticut, and both of the parties to this Agreement irrevocably submit to the
exclusive jurisdiction of such courts in any such dispute, waive any objection
they may now or hereafter have to venue or to convenience of forum, agree that
all claims in respect of the dispute shall be heard and determined only in any
such court, and agree not to bring any dispute arising out of or relating to
this Agreement in any other court. The parties agree that either or both of them
may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement among the parties irrevocably to
waive any objections to venue or to convenience of forum. Process in any dispute
may be served on any party anywhere in the world.

 

17. Severability. If any provision of this Agreement is declared unenforceable
by a court of last resort, such declaration shall not affect the validity of any
other provision of this Agreement.

 

18. Construction. The headings contained in this Agreement are for reference
purposes only and shall not affect this Agreement in any manner whatsoever.
Wherever required by the context, any gender shall include any other gender, the
singular shall include the plural, and the plural shall include the singular.

 

19. Amendments. This Agreement may only be amended or modified by written
agreement of the Company and Holder.

 

20. Tax Consequences. Holder understands that he shall be responsible for his
own tax liability that may arise as a result of the transaction contemplated by
this Agreement. Holder understands that Section 83 of the Internal Revenue Code
of 1986, as amended (the “Code”), taxes as ordinary income the difference
between the amount paid for the Shares and the fair market value of the Shares
as of the date any of the restrictions on the Shares lapse. Holder understands
that he may elect to be taxed at the time the Shares are granted rather than
when the restrictions lapse by filing an election under Section 83(b) of the
Code with the Internal Revenue Service within 30 days from the date of grant. If
Holder does not choose to elect Section 83(b) status, Holder may ask the Company
to reduce the number of Restricted Shares issued pursuant to this Agreement to
equal the estimated after-tax value of Restricted Shares when reduced.

 

21. Definitions.

 

(a) “Change of Control Transaction” shall mean (i) any “person” as such term is
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (other
than (A) the Company, (B) any trustee or other fiduciary holding securities
under an employee benefit plan of the Company or (C) any corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the common stock of the Company) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934), directly or indirectly, of securities of the Company (not
including securities acquired directly from the Company or its affiliates)
representing fifty-one percent (51%) or more of the combined voting power of the
Company’s then outstanding voting securities; (ii) the stockholders of the
Company approve a merger or consolidation of the Company with any other
corporation, other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by

 

5



--------------------------------------------------------------------------------

remaining outstanding without conversion or by being converted into voting
securities of the surviving or parent entity) fifty-one (51%) or more of the
combined voting power of the voting securities of the Company or such surviving
or parent entity outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as hereinabove defined)
acquires fifty-one (51%) or more of the combined voting power of the Company’s
then outstanding securities; (iii) the consummation of the Dynax Merger; or (iv)
the stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect).

 

(b) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint stock company, trust, unincorporated
organization or government or any agency or political subdivision thereof.

 

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

The parties have executed this Agreement effective as of the date first set
forth above.

 

ENHERENT CORP. By:  

/S/ Felicia A. Norvell

--------------------------------------------------------------------------------

Name:   Felicia A. Norvell Title:   Corporate Secretary HOLDER

/S/ Douglas A. Catalano

--------------------------------------------------------------------------------

Douglas A. Catalano

 

7